     8:20-cv-00410-JFB-CRZ Doc # 1 Filed: 10/08/20 Page 1 of 4 - Page ID # 1


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

JERRY TATE, JR.                                :
38726 W. 379th Street                          :
Lane, KS 66042                                 :
                                               :
                       Plaintiff               :
               v.                              :
                                               :         NO. 8:20-cv-410
UNION PACIFIC RAILROAD                         :
COMPANY                                        :
1400 Douglas Street                            :         JURY TRIAL DEMANDED
Omaha, NE 68179                                :
                                               :
                       Defendant               :

                                           COMPLAINT


       1.      This suit is governed by the Federal Employers' Liability Act, 45 U.S.C. Sec. 51

et seq., which grants this Court jurisdiction over this action.

       2.      Plaintiff, Jerry Tate, Jr. is an adult individual residing at the above captioned

address.

       3.      Defendant, Union Pacific Railroad Company, successor in interest to Union

Pacific Railroad, (hereinafter the “Defendant Railroad”) was at all times relevant hereto, engaged

in interstate commerce in and throughout several states of the United States as a common carrier

by rail; and for the purposes hereof did operate locomotives, railroad cars and repair facilities

and transacted substantial business throughout the various states of the United States.

       4.      Railroads and their facilities are notorious for having been contaminated from

years of transporting toxic substances and from the use of toxic substances and known

carcinogens in the operation of the railroads themselves.

       5.      From 1990 to 2002 Plaintiff was employed by the Union Pacific, or its

predecessor in interest, as a laborer and machine operator who was acting in the course and

                                                   -1-
     8:20-cv-00410-JFB-CRZ Doc # 1 Filed: 10/08/20 Page 2 of 4 - Page ID # 2


scope of his employment with Defendant, and was engaged in the furtherance of interstate

commerce within the meaning of said Act.

       6.      During the course and scope of his career as a laborer and machine operator with

the Defendant railroad Plaintiff went on the line and worked on gangs in Nebraska, Missouri,

Kansas, Texas, Louisiana, New Mexico, Oklahoma, Illinois and Colorado. During his

employment with the Defendant, Plaintiff was exposed to various toxic substances and

carcinogens including but not limited to diesel fuel/fumes/exhaust, benzene, herbicides, and

asbestos dust and fibers.

       7.      Specifically, Plaintiff was exposed to diesel fuel/exhaust and benzene from

passing locomotive’s exhausts and from operating or being in the vicinity of diesel powered on

track equipment; asbestos dust from brake shoe and herbicides from “spray trains”.

       8.      Plaintiff’s exposure to the above referenced toxic substances and known

carcinogens, whether by touch, inhalation or consumption, in whole or in part, caused or

contributed to his development of follicular lymphoma.

       9.      Plaintiff’s exposure was cumulative and occurred at different and variable

exposure levels over the course of his career depending on his work location.

       10.     The Plaintiff’s cancer is the result of the negligence of the Defendant railroad in

that it utilized known cancer causing materials in its operation, which the Defendant knew, or in

the ordinary exercise of ordinary care should have known, were deleterious, poisonous, toxic and

highly harmful to its employees’ health.

       11.     Defendant’s negligence consisted of:

               (a)     Failing to use ordinary care and caution to provide the
                       Plaintiff with a reasonably safe place in which to work
                       as required by the FELA;

               (b)     Failing to take any effective action to reduce, modify

                                               -2-
     8:20-cv-00410-JFB-CRZ Doc # 1 Filed: 10/08/20 Page 3 of 4 - Page ID # 3


                      or eliminate certain job duties, equipment or practices
                      so as to minimize or eliminate the Plaintiff’s exposure
                      to toxic materials and carcinogens;

              (c)     Failing to test railroad facilities, equipment, yards,
                      buildings, and right of ways for the presence of
                      toxic materials and carcinogens;

              (d)     Failing to engage in follow up monitoring of its
                      facilities, equipment, yards, building, and right of ways
                      for the presence of toxic materials and carcinogens;

              (e)     Failing to properly remediate known toxic materials
                      and carcinogens from its facilities, equipment,
                      yards, building, and right of ways

              (f)     Failing to periodically test employees such as the
                      Plaintiff for physical effects of exposure to toxic
                      materials and carcinogens and failing to take
                      appropriate action, including advising the Plaintiff
                      as to the test results;

              (g)     Failing to warn the Plaintiff of the risk of
                      contracting cancer or other diseases as a result of
                      exposure to known carcinogens;

              (h)     Failing to make reasonable efforts to inspect or
                      monitor the levels/amounts of exposure, of the
                      Plaintiff, to carcinogens;

              (i)     Failing to provide the Plaintiff with the knowledge
                      as to what would be reasonably safe and sufficient
                      wearing apparel and proper protective equipment to
                      protect him from being poisoned and injured by
                      exposure to carcinogens;

              (j)     Failing to utilize low emissions fuel such as bio-
                      diesel for its locomotives and on-track machinery,
                      and;

              (k)     Failing to provide the Plaintiff with protective
                      equipment designed to protect him from exposure to
                      toxic materials and carcinogens.

       12.    The aforesaid occurrences were caused in whole or in part by the negligence of

the Defendant and/or the negligence of the Defendant’s agents, servants and/or employees.

                                               -3-
     8:20-cv-00410-JFB-CRZ Doc # 1 Filed: 10/08/20 Page 4 of 4 - Page ID # 4


       13.     As a direct result of the negligence of the Defendant, the Plaintiff experienced and

endured pain, suffering, inconvenience, irritation, annoyance; suffered emotional distress;

incurred medical expenses associated with diagnosis and treatment.

       14.     As a result of the negligence of the Defendant, Plaintiff sustained a loss of

income, benefit and future income and benefits.

       15.     Plaintiff suffers from a fear of death as a result of his cancer.

       16.     Plaintiff seeks all damages recoverable under the FELA.

       17.     Less than three (3) years before Plaintiff’s Complaint was filed he first learned

that his cancer was caused or contributed to by the negligence of the Defendant.

       WHEREFORE, the Plaintiff, Jerry Tate, Jr., demands judgment against the Defendant,

Union Pacific Railroad Company, in a sum in excess of FIVE HUNDRED THOUSAND

DOLLARS ($500,000.00) and the costs of this action.

                                                       BERN CAPPELLI


Dated: October 8, 2020                                 BY: /s/ Shawn M. Sassaman
                                                       SHAWN M. SASSAMAN
                                                       Attorneys for Plaintiff
                                                       101 West Elm Street
                                                       Suite 520
                                                       Conshohocken, PA 19428
                                                       (610) 941-4444
                                                       (610) 941-9880 fax




                                                -4-
